Citation Nr: 0630157	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-31 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the income of the appellant's child should be 
classified as countable income.


REPRESENTATION

Appellant represented by: California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel



INTRODUCTION

The veteran had active service from March 1966 to March 1968.   
The veteran died on June [redacted], 1992.  The appellant is the 
veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  During the course of this appeal, the 
appellant moved and the RO in Oakland, California continued 
to adjudicate this appeal.  

The veteran failed to appear for a June 2006 scheduled 
hearing and there was no request to reschedule her hearing.  
Therefore, the request for a hearing will be considered 
withdrawn and the Board will proceed with review on the 
present record.  See 38 C.F.R. § 20.702 (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Effective January 2002, the RO reduced the appellant's 
nonservice-connected death pension benefits on the basis that 
her daughter's income had been increased.  In calculating the 
appellant's countable income, the RO included social security 
payments made on behalf of L.F., an individual classified as 
a "helpless child" in the custody of the appellant. 

The term "surviving spouse's annual income" is defined as 
including the surviving spouse's annual income, and the 
annual income of each child of the surviving spouse (other 
than a child for whom increased pension is not payable under 
38 U.S.C. § 1522(b) (West 2002)) in the surviving spouse's 
custody (to the extent such child's income is reasonably 
available to or for the surviving spouse, unless in the 
judgment of VA to do so would work a hardship on the 
surviving spouse).  There is a rebuttable presumption that 
all of a child's income is reasonably available to or for the 
surviving spouse.  See 38 C.F.R. § 3.23(d)(5) (2005) .

'Hardship' shall be held to exist when annual expenses 
necessary for reasonable family maintenance exceed the sum of 
countable annual income plus VA pension entitlement.  
Expenses necessary for reasonable family maintenance include 
expenses for basic necessities (such as food, clothing, 
shelter, etc.) and other expenses, determined on a case-by- 
case basis, which are necessary to support a reasonable 
quality of life.  See 38 C.F.R. § 3.23(d)(6) (2005).

When hardship is established under the provisions of 38 
C.F.R. section 3.23(d)(6) there shall be excluded from the 
available income of any child or children an amount equal to 
the amount by which annual expenses necessary for reasonable 
family maintenance exceed the sum of countable annual income 
plus VA pension entitlement computed without consideration of 
this exclusion. The amount of this exclusion shall not exceed 
the available income of any child or children, and annual 
expenses necessary for reasonable family maintenance shall 
not include any expenses that were considered in determining 
the available income of the child or children or the 
countable annual income of the veteran or surviving spouse.  
See 38 C.F.R. § 3.272(m) (2005).

In the present case, the appellant argues that her daughter's 
social security income should not be considered as countable 
income as it is not readily available for her use.  
Therefore, she claims that her pension award should not have 
been reduced.  Additionally, the appellant's representative 
has argued that this claim should be considered under the 
hardship exclusion and that the appellant has not been 
provided the opportunity to provide evidence related to this 
exception.  There is also evidence in the claims file that 
the appellant's daughter does not live with the appellant.

In light of the above, the Board finds that the appellant has 
raised an informal claim for exclusion of a child's income 
based on hardship and that this claim is inextricably 
intertwined with the present appeal.  Additionally, there is 
evidence of record that the appellant's daughter may not live 
with the appellant, an issue requiring further development.  
The RO, in the June 2004 Statement of the Case, cited to 
these regulations pertaining to exclusion of a child's income 
based on hardship but did not provide the appellant an 
opportunity to present evidence regarding the issue.  
Therefore, the Board finds that the hardship exclusion 
warrants further consideration.

Accordingly, the case is REMANDED for the following action:

1. The appellant should be provided with 
the laws and regulations pertaining to 
hardship and exclusion of a child's income 
based on hardship.

2. The appellant should be asked to 
complete an Application for Exclusion of 
Child's Income (VA Form 21-0571) and be 
provided a reasonable amount of time to do 
so.  In addition, the appellant should be 
asked to provide information as to whether 
her child, L.D., lives with her or not, 
and other information which may be 
pertinent to the issue of hardship.  Any 
replies or failures to respond should be 
noted in writing and associated with the 
claims file.

3. Thereafter, the RO should adjudicate 
the appellant's application for exclusion 
of L.D.'s income and undertake any 
addition development deemed essential.  
Next, if necessary, the RO should 
readjudicate the issue of whether the 
income of the appellant's child should be 
classified as countable income.  If any 
determination remains adverse, the 
appellant should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond before returning the case to the 
Board for further consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



